UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-2048


DONG JI,

                    Petitioner,

             v.

JEFFERSON B. SESSIONS III, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: March 19, 2018                                         Decided: May 17, 2018


Before MOTZ, KEENAN, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Leslie Anne Davis, Joseph R. Melanson, CROWELL & MORING, LLP, Washington,
D.C., for Petitioner. Chad A. Readler, Acting Assistant Attorney General, Nancy E.
Friedman, Senior Litigation Counsel, Brooke M. Maurer, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dong Ji, a native and citizen of the People’s Republic of China, petitions for

review of an order of the Board of Immigration Appeals (Board) dismissing his appeal

from the Immigration Judge’s denial of his request for asylum and withholding of

removal. We have thoroughly reviewed the record, including the transcript of Ji’s merits

hearing and all supporting evidence. We conclude that the record evidence does not

compel a ruling contrary to any of the agency’s factual findings, see 8 U.S.C.

§ 1252(b)(4)(B) (2012), and that substantial evidence supports the Board’s decision,

INS v. Elias-Zacarias, 502 U.S. 478, 481 (1992).

      Accordingly, we deny the petition for review for the reasons stated by the Board.

See In re Ji (B.I.A. Aug.9, 2017). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                     PETITION DENIED




                                            2